Citation Nr: 1539864	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-34 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to an evaluation in excess of 60 percent for bronchial asthma.

2.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1982 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

In July 2014 the Board remanded this case for further development.  It is now returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, the Board finds that this case must be remanded for further development.  Where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

In the July 2014 remand the Board instructed the examiner to discuss three queries in order to help develop the case.  (1) The examiner was asked to identify when pulmonary function testing was conducted, from October 2009 to the present, and discuss the findings relevant to the rating criteria.  (2) The examiner was asked to address whether the severity of asthma has varied during the appeal period, and identify the evidence which establishes whether the severity of asthma did or did not vary in severity during the appeal period.  (3) The examiner was asked to identify the effects of asthma on the Veteran's ability to perform tasks necessary for employment.  The examiner was asked to state the rationale for the conclusions reached.  

The Veteran was afforded a VA examination in September 2014 and August 2015.  Both examiners did not substantially comply with the Board's remand directives.  The examiners did not identify when pulmonary function testing was conducted from October 2009 to the present, and did not discuss the findings relevant to the rating criteria.  The August 2015 examiner did state that the severity of the asthma varied in severity during the appeal period, however he did not identify the evidence which established his finding.  Moreover, the examiners did not adequately identify the effects of asthma on the Veteran's ability to perform tasks necessary for employment.  Both examiners noted breathing problems which effects work but did not provide an opinion and rationale regarding how it effects employment.

Thus, the Board finds that another remand is necessary for substantial compliance with the Board's previous remand directive from July 2014.  

Moreover, the RO attempted to obtain records from Baptist Memorial Hospital and Dr. Stanback but received negative responses.  Under 38 C.F.R. § 3.159 VA has notification responsibilities when ending efforts to obtain records.  A review of the record shows that VA has not complied with the notification provisions of 38 C.F.R. § 3.159(e).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran of VA's inability to obtain medical records from Baptist Memorial Hospital and Dr. Stanback as both reported that they were unable to locate any records for the Veteran.  

2.  Return the claims file to the August 2015 physician or suitable substitute, in order to obtain another addendum opinion.  

The examiner should review the claims file to include this and previous remands.  The examiner is asked to provide an opinion and rationale for the following:

Address whether the severity of asthma has varied during the appeal period, AND identify the evidence which establishes whether the severity of asthma did or did not vary in severity during the appeal period.  

Identify the effects of asthma on the Veteran's ability to perform tasks necessary for employment.  Provide an opinion and rationale regarding whether the Veteran's bronchial asthma renders the Veteran unable to secure or follow a substantially gainful occupation.  

If the physician determines that additional examination is needed before he or she can reach an opinion, such should be scheduled.  

3.  After completion of the above development, the claims should be readjudicated.  If the determinations remain adverse to the appellant, he and his representative should be furnished with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




